     USDC IN/ND case 1:18-cv-00381 document 1 filed 11/20/18 page 1 of 6


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         FORT WAYNE DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )    Case No. 1:18cv381
                v.                            )
                                              )
HEIRS AND DEVISEES OF MARLA                   )
GWILI MEEKS a/k/a MARLA G. MEEKS,             )
PATHFINDER SERVICES, INC.,                    )
PORTFOLIO RECOVERY ASSOCIATES,                )
LLC.,                                         )
                                              )
                     Defendants.


                                     COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                    JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about July 23, 2002, Marla Gwili Meeks executed and

delivered to Plaintiff a promissory note (“Note”) in the amount of $45,726.00.
     USDC IN/ND case 1:18-cv-00381 document 1 filed 11/20/18 page 2 of 6


A copy of said note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note Marla G. Meeks

executed and delivered to Plaintiff a purchase money security agreement in

the form of a real estate mortgage on the following described real estate in

Jay County, to wit:

      Lot Six (6) in Quincy Place, a subdivision in the City of Dunkirk,
      Indiana.

      Commonly known as: 611 Hart Drive, Dunkirk, Indiana 47336

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Jay County,

Indiana, on July 23, 2002, as Instrument No. 0203023, a copy of which is

attached hereto as “Exhibit 2.”

      4. As a part of this transaction Marla G. Meeks executed a Subsidy

Repayment Agreement (“Subsidy Agreement”), a copy of which is attached

hereto as AExhibit 3.@ By this agreement, the United States agreed to defer

a portion of the accruing interest so long as there was no default, but in the

event of a default, the deferred interest becomes due as an additional in rem

charge secured by the mortgage. There is due under the Subsidy Agreement

the sum of $18,490.61.

      5. Plaintiff is the holder of the promissory note, mortgage, and


                                       2
     USDC IN/ND case 1:18-cv-00381 document 1 filed 11/20/18 page 3 of 6


Subsidy Agreement.

      6. Marla Gwili Meeks is deceased.

      7. Marla G. Meeks is in default in repayment of the obligations due to

Plaintiff under the terms of the Note and Subsidy Agreement.

      8.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Marla Gwili Meeks have been

satisfied and/or have occurred.

      9. Marla G. Meeks owes Plaintiff, pursuant to the note and mortgage,

the sum of $65,869.64, consisting of $55,494.77 in principal and $10,374.87 in

accrued interest as of October 18, 2018, with interest thereafter at the rate of

$8.9883per day to the date of judgment, plus interest credit under the

Subsidy Agreement in the sum of $18,490.61. In addition, the government

may incur additional costs and expenses associated with the preservation and

sale of the real property, which may become due and owing under the terms

of the note and mortgage.




                                       3
     USDC IN/ND case 1:18-cv-00381 document 1 filed 11/20/18 page 4 of 6


                                    COUNT TWO
                                    (Foreclosure)

    10. Plaintiff restates and incorporates by reference allegations 1

through 9 as though fully stated herein.

    11.    Defendant Pathfinder Services, Inc. is made a Defendant to

answer as to its interest in the real estate by virtue of a mortgage recorded on

July 23, 2002, as Instrument No. 0203022.

    12. Defendant Portfolio Recovery Associates, LLC. is made a defendant

to answer as to its interest in the real estate by virtue of a judgment in the

amount of $7,289.94 plus costs, entered on September 25, 2007, as Cause No,

38D01-0708-CC-0156 2007, and a judgment in the amount of $2,532.82 plus

costs, entered on July 28, 20087, as Cause No, 38D01-00805-CC-00090,in Jay

County Circuit Court.

    13.    Marla G. Meeks was discharged from personal liability on the note

in a Chapter 7 Bankruptcy proceeding filed in the United States Bankruptcy

Court, Northern District of Indiana, Case 09-11176-reg.

    14.      The Heirs and Devisees of Marla Gwili Meeks are made a

Defendant to answer as to its interest in the real estate

    15. The mortgage of Plaintiff is prior and paramount to the interest of

all other parties to this action.


                                          4
  USDC IN/ND case 1:18-cv-00381 document 1 filed 11/20/18 page 5 of 6


WHEREFORE, Plaintiff respectfully prays that the Court:

  A. Enter judgment in rem judgment against the mortgaged real estate

     in the amount of $84,360.25, together with interest accruing after

     October 18,2018, to date of judgment at the rate of $8.9883 per day,

     plus any such further costs and expenses as may be incurred to the

     date of sale of the property, and all other costs herein;

  B. Enter an order declaring Plaintiff’s mortgage to be prior and

     paramount to the interests of all other parties and determining the

     amount and priorities of the interests of all parties to the real estate;

     and an order foreclosing the equity of redemption of defendant in the

     real estate;

  C. Enter an order directing the sale of the property by the U.S.

     Marshall and application of the proceeds first to the costs of sale,

     second to payment of the judgment of Plaintiff, with any then-

     remaining proceeds paid to the Clerk of the Court to be disposed of

     as the Court shall direct;

  D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

     the real estate be denied possession; and

  E. Award such other and further relief as is just and proper in the

     premises.
                                    5
USDC IN/ND case 1:18-cv-00381 document 1 filed 11/20/18 page 6 of 6




                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 6
USDC IN/ND case 1:18-cv-00381 document 1-1 filed 11/20/18 page 1 of 3




                            EXHIBIT 1
USDC IN/ND case 1:18-cv-00381 document 1-1 filed 11/20/18 page 2 of 3




                            EXHIBIT 1
USDC IN/ND case 1:18-cv-00381 document 1-1 filed 11/20/18 page 3 of 3




                            EXHIBIT 1
USDC IN/ND case 1:18-cv-00381 document 1-2 filed 11/20/18 page 1 of 6




                            EXHIBIT 2
USDC IN/ND case 1:18-cv-00381 document 1-2 filed 11/20/18 page 2 of 6




                            EXHIBIT 2
USDC IN/ND case 1:18-cv-00381 document 1-2 filed 11/20/18 page 3 of 6




                            EXHIBIT 2
USDC IN/ND case 1:18-cv-00381 document 1-2 filed 11/20/18 page 4 of 6




                            EXHIBIT 2
USDC IN/ND case 1:18-cv-00381 document 1-2 filed 11/20/18 page 5 of 6




                            EXHIBIT 2
USDC IN/ND case 1:18-cv-00381 document 1-2 filed 11/20/18 page 6 of 6




                            EXHIBIT 2
USDC IN/ND case 1:18-cv-00381 document 1-3 filed 11/20/18 page 1 of 1




                            EXHIBIT 3
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 1:18-cv-00381 document 1-4 filed 11/20/18 page 1 of 2
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   UNITED STATES OF AMERICA                                                                      HEIRS AND DEVISEES OF MARLA GWILI MEEKS
                                                                                                                 A/K/A MARLA G. MEEKS, ET AL
      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Jay
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   11/15/2018                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 12/07)
                             USDC IN/ND case 1:18-cv-00381 document 1-4 filed 11/20/18 page 2 of 2
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 1:18-cv-00381 document 1-5 filed 11/20/18 page 1 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:18CV381
 HEIRS AND DEVISEES OF MARLA GWILI MEEKS                           )
        A/K/A MARLA G. MEEKS, ET AL                                )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         PORTFOLIO RECOVERY ASSOCIATES, LLC
                                         c/o CORPORATION SERVICE COMPANY, REGISTERED AGENT
                                         135 N. Pennsylvania St., Suite 1610
                                         Indianapolis, IN 46204



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:18-cv-00381 document 1-5 filed 11/20/18 page 2 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18CV381

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:18-cv-00381 document 1-5 filed 11/20/18 page 3 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:18cv381
 HEIRS AND DEVISEES OF MARLA GWILI MEEKS                           )
        A/K/A MARLA G. MEEKS, ET AL                                )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Pathfinder Services, Inc.
                                         c/o John Niederman, Registered Agent
                                         2824 Theater Avenue
                                         Huntington, IN 46750



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:18-cv-00381 document 1-5 filed 11/20/18 page 4 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18cv381

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
